DETAILED ACTION
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Zhu He on March 1, 2022.

The application has been amended as follows: 
IN THE CLAIMS:
Claims 2-4, 6-11, 13, 15-19 and 21-23 are cancelled.
Claims 1, 12 and 17 have been amended as follows:
1. (Currently Amended) An optical node comprising: 
transition logic configured to: 
receive an indication of a data channel to be added across an optical medium, the data channel to occupy a portion of an optical spectrum; 
in response to a receipt of the indication, divide the data channel into a plurality of sub-channels; 
determine a particular order of the plurality of sub-channels based on an increasing perturbation impact of the plurality of sub-channels; and 
;
wherein the transition logic is configured to determine a count of the plurality of sub-channels based on an available margin of power perturbation.

12. (Currently Amended) A method comprising: 
receiving, by an optical node, an indication of a data channel to be added across an optical medium; 
responsive to a receipt of the indication, dividing, by the optical node, the data channel into a plurality of sub-channels; 
determining, by the optical node, a sequential order in which to add the plurality of sub-channels based on an order of increasing perturbation impact of the plurality of sub-channels; and 
adding, by the optical node, the plurality of sub-channels according to the sequential order; and
determining a first bandwidth size of the data channel to be added; 
determining an expected power offset in an amplifier for an addition of a channel of a second bandwidth size; 
determining a ratio of the first bandwidth size divided by the second bandwidth size; 
multiplying the determined ratio by the expected power offset to obtain a total offset; 
dividing the total offset by available margin of power perturbation to obtain a count of the plurality of sub-channels; and 
based on the count, dividing the data channel into the plurality of sub-channels.

17. (Currently Amended) A non-transitory machine-readable storage medium storing instructions that upon execution cause a processor to: 
receive an indication of a new data channel to be added by an optical node across an optical medium; 
in response to a receipt of the indication: 
divide the data channel into a plurality of sub-channels; 
determine a sequential order in which to add the plurality of sub-channels based on an increasing perturbation impact of the plurality of sub-channels; and 
add the plurality of sub-channels across the optical medium in the determined sequential order;
wherein the instructions cause the processor to determine a count of the plurality of sub-channels based on an available margin of power perturbation.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to LI LIU whose telephone number is (571)270-1084. The examiner can normally be reached 9 am - 6 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Vanderpuye can be reached on 5712723078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LI LIU/Primary Examiner, Art Unit 2636                                                                                                                                                                                                        March 1, 2022